Citation Nr: 1214514	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  08-00 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include bronchitis and asthma.

2.  Entitlement to service connection for the residuals of a right wrist ganglionectomy, to include as secondary to service-connected chronic cysts.

3.  Entitlement to service connection for a stuttering disorder.

4.  Entitlement to an initial compensable rating for chronic cysts.

5.  Entitlement to an initial rating greater than 30 percent for a forehead scar.

6.  Entitlement to an initial rating greater than 50 percent for migraine headaches.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran had active service from September 1991 to January 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2006 and December 2008 of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2006, the RO granted the Veteran's claims of entitlement to service connection for the residuals of a spontaneous pneumothorax, assigning a 10 percent disability rating, migraine headaches, assigning a noncompensable disability rating, and for chronic cysts, assigning a noncompensable disability rating.  The RO also denied the Veteran's claims of entitlement to service connection for temporomandibular joint (TMJ) dysfunction, chronic upper thoracic pain with myofascial trigger points in the parathoracic muscles at level T4, T5, and T6, a respiratory disorder, to include bronchitis and asthma, for a left knee condition, a right knee condition, the residuals of a right wrist ganglionectomy, to include as secondary to cysts, for bilateral hearing loss and for a stuttering disorder.  

On his December 2007 VA Form 9 (Substantive Appeal), the Veteran requested a Board hearing.  He subsequently withdrew this request in May 2009.  See 38 C.F.R. § 20.704(d) (2011).  

In a December 2008 rating decision, the RO assigned a higher initial 50 percent rating to the Veteran's service-connected migraine headaches and granted service connection for TMJ dysfunction, assigning a 20 percent disability rating, and for a forehead scar, assigning a 30 percent disability rating.  With respect to the Veteran's claim for TMJ dysfunction, this issue has been resolved and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997). 

With respect to the initial grant of a 30 percent rating for a forehead scar, the Board notes that the Veteran did not perfect a timely Substantive Appeal on this issue.  Because the RO has taken actions to indicate to the Veteran that this issue currently is on appeal to the Board, and because the RO took no steps to close the appeal, the requirement of a timely filed Substantive Appeal is deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).  The Board thus takes jurisdiction over this claim and will adjudicate it on the merits (as discussed below).

In January 2010, the Board denied the Veteran's claims of entitlement to service connection for a right knee disability, a left knee disability, and for bilateral hearing loss.  The Board also denied the Veteran's claims of entitlement an initial rating greater than 10 percent for the residuals of a spontaneous pneumothorax and entitlement to an effective date prior to February 23, 2006, for the award of service connection for the residuals of a spontaneous pneumothorax, migraine headaches, and chronic cysts.  The remaining claims were remanded to the Appeals Management Center (AMC) for additional evidentiary development.  The Board is obligated by law to ensure that the RO complies with its directives.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In March 2011, the RO granted the Veteran's claims of entitlement to service connection for chronic upper thoracic pain with myofascial trigger points in the parathoracic muscles at level T4, T5, and T6, assigning a 10 percent rating, and for a scar from the thoracotomy tube at the right fourth to fifth intercostal space, mid-axillary line, assigning a noncompensable rating.  As such, the Board finds that these issues have been resolved and are no longer before the Board.  See generally Grantham, 114 F.3d at 116, and Barrera, 122 F.3d at 1030. 

In adjudicating the current appeal for higher initial ratings, the Board has not overlooked Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam), where the United States Court of Appeals for Veterans Claims (Veterans Court) held that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he or she is unable to work due to a service connected disability.  Although the Veteran has indicated that his service-connected cysts, forehead scar, and migraine headaches are more severe than currently evaluated, he has not indicated that he is unemployed, nor has any physician indicated that he is unemployable, solely due to his service-connected disabilities currently on appeal.  As such, the Board finds that Rice is inapplicable. 


FINDINGS OF FACT

1.  The competent evidence does not establish that the Veteran experiences a respiratory condition, to include bronchitis and asthma, which is the result of a disease or injury incurred in active service.

2.  The competent evidence supports a finding that the Veteran has a scar on his right wrist with mild decrease in motion as a result of his in-service right wrist ganglionectomy.

3.  The Veteran does not experience any orthopedic or neurological residuals of his in-service right wrist ganglionectomy.

4.  The competent evidence clearly and unmistakably demonstrates that the Veteran's stuttering disorder pre-existed active service and was not aggravated by service.

5.  The Veteran's chronic cyst disorder is manifested by minor outbreaks of inclusion cysts.  

6.  The Veteran's chronic cyst disorder is not manifested by a scar five or more inches in length, a scar at least one-quarter inch wide at the widest part, surface contour of a scar that is elevated or depressed on palpation, a scar adherent to underlying tissue, skin hypo- or hyper-pigmented, abnormal skin texture, underlying soft tissue missing, or skin indurated and inflexible in an area exceeding six square inches, a deep and nonlinear scar at least six square inches but less than 12 square inches, a superficial and nonlinear scar of 144 square inches or more, or one or two unstable or painful scars with frequent loss of skin over the scar.

7.  The Veteran's forehead scar is 1.2 cm in length by 2 mm in width with a 1 mm depression and is not manifested by visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or with four or five characteristics of disfigurement.

8.  The Veteran's service-connected migraine headaches are severe, occurring 3 to 4 times monthly and are associated with severe nausea, severe throbbing pressure within the head and eyes, severe photophobia and phonophobia, with occasional blurred vision, and result in severe economic inadaptability.


CONCLUSIONS OF LAW

1.  A respiratory disorder, to include bronchitis and asthma, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  The residuals of a right wrist ganglionectomy, to include a scar and mild decrease in motion, were incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  Residuals of a right wrist ganglionectomy other than a scar and mild decrease in motion were not incurred in or aggravated by active service nor are they secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).

4.  The Veteran's pre-existing stuttering disorder was not aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

5.  The criteria for an initial compensable rating for chronic cysts have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes (DC's) 7899-7819 (2011). 

6.  The criteria for an initial disability rating greater than 30 percent for a forehead scar have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, DC 7800 (2011). 

7.  The criteria for an initial rating greater than 50 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, DC 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed thoroughly all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal, VA's duties under the VCAA must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claims for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claims.

As to the claim of entitlement to service connection for the residuals of a right wrist ganglionectomy, it has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the claims of entitlement to service connection for respiratory and stuttering disorders, in a letter issued in March 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the issues of entitlement to increased initial disability ratings for chronic cysts, a forehead scar, and migraine headaches, these issues are "downstream" elements of the RO's initial grant of service connection in the currently appealed rating decisions.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issues of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claims have been substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In March 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete these claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Veterans Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the Veteran was not provided with notice consistent with the holding in Dingess/Hartman until March 2009.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although this letter was not sent prior to initial adjudication of the Veteran's claims, this was not prejudicial to him, because he was provided adequate notice in March 2009 and had ample time to respond with additional argument and evidence.  The claims also were readjudicated and an October 2007 statement of the case and December 2008 and October 2011 supplemental statements of the case were provided to the Veteran.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

To the extent that Dingess/Hartman requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issues of service connection for chronic cysts, a forehead scar and migraine headaches, and because the Veteran was fully informed of the evidence needed to substantiate his claims, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman, 19 Vet. App. at 473.  In Dingess/Hartman, the Veterans Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to a claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been provided with VA examinations that address the contended causal relationships between the claimed service connection disabilities and active service, secondary service connection, and increased disability ratings.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  Given that the Veteran's pertinent medical history was noted by the examiners, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary.  See 38 C.F.R. §§ 3.326, 3.327, 4.2 (2011); see Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Green v. Derwinski, 1 Vet. App. 121 (1991). 

Additionally, the Board finds there has been substantial compliance with its January 2010 remand directives.  The Board notes that the Court recently has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC scheduled the Veteran for medical examinations and the Veteran attended those examinations.  The AMC later issued a rating decision in March 2011 and a Supplemental Statement of the Case in October 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, 11 Vet. App. at 268 (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any alleged failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2011).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 311; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Respiratory Disorder

The Veteran contends that he currently suffers from a respiratory disorder, to include bronchitis and asthma, as a result of active service.  The Board disagrees.

Upon entry on to active service, clinical evaluation indicated that the Veteran's lungs and chest were normal.  The Veteran himself indicated that he did not suffer from asthma, shortness of breath, pain or pressure in the chest or chronic cough.  See Standard Forms (SFs) 88 & 93, Service Entrance Examination Reports, dated June 10, 1991.  In November 1996, the Veteran sought emergency medical care for complaints of back pain, chest pain, and difficulty breathing.  Upon further evaluation, he was diagnosed with a right pneumothorax.  Following a one centimeter (cm) incision in the right chest, the Veteran's right lung was re-expanded.  See Service Treatment Record, SF 558, dated November 25, 1996.  The Veteran was seen for follow-up five days later.  At that time, the Veteran stated that his pain had increased.  Upon physical examination, there were positive breath sounds and the Veteran did not complain of shortness of breath.  See Service Treatment Record, SF 558, dated November 30, 1996.  The Veteran was seen again in December 1996, three weeks following his spontaneous pneumothorax.  At that time, the Veteran stated that he was doing better and only experienced minor back pain.  Physical examination of his lungs was normal.  See Service Treatment Record, SF 600, dated December 18, 1996.  A service separation examination was not of record.  

The Board acknowledges that the Veteran complained of shortness of breath during his time in service; however, it is clear that this was a symptom of his November 1996 spontaneous pneumothorax.  The Board notes that the Veteran already has been granted service connection for the residuals of this event.  At no time during the Veteran's active service, however, was he diagnosed as having a respiratory disorder, to include both bronchitis and/or asthma.  As such, the Board finds that element (2) under Shedden, in-service disease or injury, has not been satisfied.  See Shedden, 381 F.3d at 1163.  Further, evidence has not been associated with the record which establishes that the Veteran was diagnosed as having a respiratory disability to a compensable degree within one year of his discharge from active service.  See 38 C.F.R. § 3.307, 3.309 (2011).

In August 2003, private treatment records indicate that the Veteran sought treatment for a cough, chest tightness, and wheezing.  He also complained of occasional air hunger.  The private physician's assessment was bronchitis and mild asthma.  See Private Treatment Record, J.M., M.D., dated August 27, 2003.

Upon VA examination in June 2006, the Veteran indicated that prior to 2003, he smoked approximately one pack of cigarettes per day.  The VA examiner noted that the Veteran had been a smoker for at least 20 years at the time he was hospitalized in 1996 for the aforementioned spontaneous pneumothorax.  The Veteran reported that following the re-expansion of his right lung in 1996, he continued to suffer from pleuritic type pain in the posterior right thorax, which was exacerbated by any increased breathing or coughing, causing shortness of breath.  The Veteran also indicated that following service, he was prescribed an Albuterol inhaler, which he indicated did not help his respiratory problem.  Upon physical examination, the VA examiner noted that the Veteran's breathing sounds were clear with no delay in expiratory phase, there was no wheeze, and there were no pleural rubs.  The VA examiner diagnosed the Veteran with dyspnea on exertion of unclear etiology.  See VA Respiratory Examination Report, dated June 1, 2006.

Shortly thereafter, the Veteran was afforded pulmonary function testing (PFT) in association with his VA examination.  It was noted that his vital capacity was normal, though his expiratory flow rates were reduced at lower lung volumes.  There was no significant response following the use of bronchodilators and the lung volume divisions were normal.  The diffuse capacity measurement was normal.  The impression was minimal obstructive airway defect.  See PFT Report, dated June 9, 2006.

The Veteran was afforded a second VA examination in October 2008.  A corresponding chest X-ray report revealed the Veteran's lungs to be clear with no acute infiltrate evident and no pleural effusion.  The impression was an essentially normal chest.  PFT was also considered normal.  The VA examiner noted that the Veteran's only degree of pulmonary function abnormality was likely related to his 20 plus years of smoking.  At the time of the examination, the Veteran reported experiencing three to four respiratory infections per winter.  Upon physical examination, auscultation of the chest revealed no areas of pleural friction rub or adventitial sounds within the lung parenchyma.  Breath sounds were clear with no delay in the expiratory phase and no wheeze was noted.  There was no respiratory distress and the VA examiner opined that the Veteran's respiratory capacity was limited only by pain, not by airflow as may be measured by PFTs.  See VA Respiratory Examination Report, dated October 28 - 29, 2008.

In April 2011, the same VA examiner provided an addendum to the October 2008 VA examination report.  It was noted that the Veteran had been previously diagnosed with bronchitis and asthma in 1986.  The VA examiner stated that it should be fully appreciated that the diagnosis of bronchitis addressed an acute, or at most, a subacute disorder.  By definition, this was noted to be a self-limiting disease, and in the great majority of cases, responds to minimal antibiotic treatment (although there was also good evidence that it will resolve just as quickly without antibiotic therapy.)  It was also noted that the Veteran presented with shortness of breath and was tentatively diagnosed with asthma.  There was no associated wheezing and no delayed emptying of air from the chest, which is a hallmark of asthma.  The Veteran's PFTs were normal, and thus asthma was ruled out.  The VA examiner stated that review of the claims file revealed that the Veteran complained of "generalized shortness of breath", which stemmed from splinting of the chest wall due to pain at the site of his chest tube.  Accordingly, the VA examiner concluded that it was less likely than not that the Veteran had bronchitis at the time of the 1986 treatment note and it was less likely than not that if the Veteran did have bronchitis or asthma at that time, that it would have any bearing on his current respiratory (lung wall pain) issue.  It was further determined that the Veteran's shortness of breath was the same as his pain associated with his spontaneous pneumothorax.  See VA Respiratory Examination Addendum Report, dated April 12, 2011.

Initially, the Board notes that, in the April 2011 VA examination addendum, the VA examiner reported the date of the Veteran's spontaneous pneumothorax to be in 1986.  The Veteran did not suffer from a spontaneous pneumothorax until 1996 and did not enlist in the United States Army until September 1991.  As such, the Board takes judicial notice of the fact that this was merely a typographical error and the VA examiner intended to refer to the Veteran's in-service respiratory difficulties.  It is also unclear which medical record the VA examiner intended to identify when it was noted that the Veteran had been diagnosed as having bronchitis and asthma in 1986.  As noted above, there is no indication in the Veteran's service treatment records that he was diagnosed as having bronchitis or asthma during active service.  

These minor inconsistencies aside, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the Board finds that the VA examiner clearly has separated the symptomatology associated with the Veteran's service-connected residuals of a spontaneous pneumothorax and his alleged respiratory disorder.  Bronchitis has been established to be an acute disorder that resolves quickly.  Further, PFT revealed normal results and ruled out a diagnosis of asthma.  The Board concludes that the VA examination and addendum fail to establish that the Veteran suffers from a current respiratory disorder, to include bronchitis and asthma, which could be attributable to active service.

The only evidence in support of the Veteran's claim consists of his lay statements alleging that he has a respiratory disorder that is the result of active service.  The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his shortness of breath and associated chest pain.  See, Layno, 6 Vet. App. at 469.  He is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder, however, because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility which are factual determinations going to the probative value of the evidence).  Further, the Veteran's lay statements in the present case are outweighed by the medical opinion indicating that any chest pain and respiratory distress that he experiences is related to his service-connected residuals of a spontaneous pneumothorax and not to an isolated respiratory disorder.  

In order to be considered for service connection, a claimant first must have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (finding that service connection may not be granted unless a current disability exists).  In the absence of a respiratory disorder, service connection may not be granted.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

The Veteran has failed to establish each element of a service connection claim enumerated in Shedden.  See Shedden, 381 F.3d at 1163.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection and the benefit of the doubt rule found in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence for an against the claim.  

Right Wrist Disability

The Veteran contends that he currently suffers from the residuals of his in-service right wrist ganglionectomy.  Specifically, he contends that his right wrist ganglion cyst was the result of his service-connected chronic cysts.

Initially, the Board notes that the Veteran has been diagnosed with a right wrist scar, status post ganglionectomy, and mild decrease in motion.  See VA Examination Report, dated March 10, 2010.  Accordingly, the first element necessary under Shedden and Wallin, current disability, has been met.  See Shedden, 381 F.3d at 1163, and Wallin, 11 Vet. App. at 512.

Review of the Veteran's service treatment records reveals that upon entry on to active duty service, clinical examination revealed the Veteran's upper extremities were normal.  The Veteran himself indicated that he did not suffer from skin diseases, tumors, growths, or cysts.  See SFs 88 & 93, Service Entrance Examination Reports, dated June 10, 1991.  In November 1997, the Veteran underwent excision of a right wrist ganglion cyst.  See Service Treatment Record, Discharge Note, dated November 20, 1997.  Follow-up records indicated that the Veteran had some limitation of motion of the right wrist following this procedure.  A service separation examination report is not of record.  Accordingly, the Board finds that the Veteran did undergo a surgical procedure in service to remove a right wrist ganglion cyst.  As such, element (2) under Shedden has been satisfied.

The Board notes that the Veteran is service-connected for chronic cysts.  Thus, element (2) under Wallin has been satisfied.  See Wallin, 11 Vet. App. at 512.

With respect to element (3) under Shedden (nexus), the Veteran was afforded three VA examinations.  In June 2006, the Veteran was afforded a VA examination.  At that time, it was noted that the Veteran did not receive any treatment for his right wrist, status post ganglionectomy.  The VA examiner opined that the right wrist ganglion cyst removed in service was unlikely to be related to the Veteran's other dermal inclusion cysts.  See VA Examination Report, dated June 1, 2006.  An addendum was added to the VA examination report later that month.  At that time, it was noted that the Veteran had a 2.5 cm by 1.0 millimeter (mm) pinkish scar vertically across the proximal aspect of the right index finger metacarpal, which was slightly tender when depressed.  The VA examiner noted that the residual post-operative adhesions were mildly inflamed at the sight of the ganglion resection.  See VA Examination Report Addendum, dated June 19, 2006.

The Veteran was afforded a second VA examination in March 2010.  At that time, it was noted that, following his in-service ganglion cyst resection, the Veteran did not experience any problems with injuries, fractures, events, evaluations or treatment.  Upon physical examination, a scar was noted along the natural line of the crease of the right wrist that was not visible unless the skin was pulled tight while the wrist was flexed.  The scar was noted as 1.8 cm by 1.5 mm in size.  The Veteran had good motion, grip and dexterity.  He reported no symptoms unless he forcefully extended his right wrist.  The scar was considered asymptomatic.  The VA examiner's impression was minimal scar abnormality, status post ganglionectomy.  The mild decrease in motion post-operatively was considered at least as likely as not secondary to the in-service ganglionectomy.  See VA Examination Report, dated March 10, 2010.

In May 2011, the Veteran was afforded a third VA examination.  The VA examiner thoroughly reviewed the Veteran's service treatment records and explained the progression of the Veteran's ganglion cyst during that time.  Upon review of the March 2010 VA examination report, the VA examiner noted that the Veteran had good range of motion of the right wrist with good grip with range of motion.  The VA examiner opined that the Veteran's in-service right ganglion cyst was not related to his earlobe or thigh cysts.  See VA Examination Report, dated May 20, 2011.

The Board finds that, despite the Veteran's assertions to the contrary, there is no indication whatsoever that his right wrist ganglion cyst is related to his service-connected chronic cysts.  Each of the VA examiners specifically found these to be different types of cysts and not related to one another.  The only evidence in support of the Veteran's claim that his right wrist ganglion cyst was related to his service-connected chronic cysts consists of his lay statements.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2) (2011).  Here, the Veteran certainly is competent to report that he suffered from a right wrist ganglion cyst.  He is not competent to render an opinion as to the nature and etiology of this cyst, however.  Nor can he opine whether his right wrist ganglion cyst is related to his service-connected chronic cysts because he does not possess the requisite medical training to do so.  See Rucker, 10 Vet. App. at 74.  Accordingly, the Veteran has failed to establish element (3) under Wallin, and his claim fails on the basis of secondary service connection.

The Board also finds that it is clear that the Veteran had a right wrist ganglionectomy during active service.  Further, the VA examination reports of record clearly indicate that he currently has a scar on his right wrist and mild decrease in motion of the right wrist as a result of this surgery.  Accordingly, the Board finds that the elements required under Shedden for direct service connection have been established for a scar and mild decrease in motion.  See Shedden, 381 F3d at 1163.  As such, and after resolving any reasonable doubt in the Veteran's favor, his claim for service connection for a scar on the right wrist and mild decrease in motion as residuals of a right wrist ganglionectomy is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2011); see also Gilbert, 1 Vet. App. at 49.

Stuttering Disorder

The Veteran contends that his stuttering disorder, which existed prior to service,  was aggravated by active service.  The Board disagrees.

As noted above, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

It is undisputed that the Veteran suffers from a stuttering disorder.  See VA Examination Reports, dated March 26, 2010 and April 3, 2010.


Presumption of Soundness

The Board finds that the evidence of record establishes that the Veteran had a stuttering disorder which pre-existed active service.  Review of the Veteran's service treatment records reveals that during his service entrance examination, he specifically denied stuttering or stammering habitually.  See SF 93, Service Entrance Examination Report, dated June 10, 1991.  In July 1995, the Veteran was given a provisional diagnosis of speech impediment.  Review of his medical records revealed no significant findings.  The Veteran related that his mother reported that he began to stutter at age two, during which time his parents divorced.  He indicated that he received stuttering therapy in school from the first through the fourth grade, but had little recollection of this.  The Veteran stated that in school, he avoided speaking because of stuttering.  This was also reported to affect his job as a scout in service because he was required to radio other soldiers.  The Veteran stated that he planned ahead prior to speaking so that he could avoid using words for which he anticipated stuttering.  There was no family history of stuttering and the Veteran indicated that he stuttered most when he was nervous and least when he was with his wife.  See Service Treatment Record, SF 513, dated July 11, 1995.

Upon oral mechanism examination, all structures were noted to be within normal limits, except difficulty raising his tongue.  Stuttering Severity Instrument 3 - Frequency of Stuttered Events testing revealed stuttering 12 percent of the time while reading and one percent of the time during conversation.  The duration of the three longest stuttered events was 4.6 seconds.  Physical concomitants were noted as distracting pre-vocalization at the beginning of words, barely noticeable lip pressing, and distracting backward and forward motion of the head.  The examiner diagnosed the Veteran with moderate stuttering, 41 percent to 60 percent, which varied greatly.  The Veteran was referred for a four week stuttering program at Walter Reed Army Medical Center.  Id.

In August 1995, the Veteran participated in a speech pathology follow-up session at Darnall Army Community Hospital.  He was again diagnosed with moderate stuttering and referred to Walter Reed Army Medical Center for the Intensive Stuttering Program.  He continued to receive treatment at Darnall Army Community Hospital in January 1996 and February 1996.  His diagnosis was consistently moderate stuttering.  A service separation examination report is not of record.  

The Board notes that the Veteran sought treatment for his stuttering disorder during service.  As indicated in July 1995, the Veteran reported that he had suffered from this condition since age 2.  The Veterans Court has emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Barr, 21 Vet. App. at 311; see also Davidson, 2 Vet. App. at 494.  Clearly, the Veteran is competent to report that he has stuttered since his early childhood.  Further, the Board finds that the Veteran's July 1995 etiological statement to the speech therapist for the purpose of diagnosis and treatment, to be exceptionally trustworthy because he had a strong motive to tell the truth in order to receive proper care.  See Rucker, 10 Vet. App. at 73 (1997).  Accordingly, the Board finds that the Veteran's stuttering disorder existed prior to service and the presumption of soundness is not applicable in this case.  Consequently, the relevant inquiry is whether the Veteran's stuttering disorder was aggravated by, rather than incurred in, active service.

Aggravation

The Board finds that the evidence clearly and unmistakably shows that the Veteran's pre-existing stuttering disorder was not aggravated by active service.  As detailed above, a pre-existing injury will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  With respect to the crucial question of whether the Veteran's pre-existing stuttering disorder was aggravated during service, the Board again notes that, prior to his initial July 1995 speech pathology evaluation, and as noted by the Veteran's July 1995 speech pathologist, there was no evidence in the record that the Veteran stuttered.  The evidence indicates that the Veteran sought treatment for this condition during service but does not show that the Veteran's pre-existing stuttering was aggravated by active service.  Unfortunately, the service treatment records do not include a service separation examination.  

The Veteran has asserted consistently that his stuttering was aggravated by active service.  The Veteran again is competent to report his experiences in service and the resulting symptoms which are easily recognizable and come through the senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board finds the Veteran's report of increased stuttering in service to be credible.  

In support of his claim, the Veteran refers to the March 2010 VA examination report which concluded that the Veteran's stutter was associated with perceived stress.  As such, the VA examiner concluded that it was likely that the Veteran's stutter was aggravated in service especially with his job as a scout and then more so due to his worrying about stuttering.  See VA Examination Report, dated March 26. 2010.

The Board notes that the March 2010 VA examination was conducted by a nurse practitioner.  There is no indication that this nurse practitioner had any expertise with respect to speech pathology such that she was able to render a credible nexus opinion.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Veterans Court held that, when VA provides a Veteran with a medical examination related to a claim for service connection, the examination must be adequate.  Here, the Board finds the March 2010 VA examination to be inadequate for rating purposes because the examiner's expertise as to speech pathology is in question.  Thus, this opinion is of limited probative value with respect to whether the Veteran's pre-existing stuttering disorder was aggravated by active service.

The Veteran has submitted his own statements to support his claim of in-service aggravation of a pre-existing stuttering disorder.  As a layperson, the Veteran is competent to testify to observable symptoms such as stuttering.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, 2 Vet. App. at 311; Layno, 6 Vet. App. at 465.  The Veteran is not competent to provide medical conclusions such as whether a disease entity was aggravated beyond its natural progression by the conditions of military service, however.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the Veteran is claiming that his pre-existing stuttering disorder was aggravated by active service or increased beyond the natural progression of the disability during service, laypersons without medical training, such as the Veteran, are not competent to comment on medical matters such as whether his stuttering during service represented in-service aggravation versus a natural progression of the disability.  See 38 C.F.R. § 3.159(a) (1) (2011).  

The Veteran was afforded a second VA examination by a VA psychologist in April 2010.  At that time, the Veteran again reiterated that he began to stutter at the age of two and subsequently received treatment in school.  The VA examiner noted that none of the Veteran's recent treatment records described the Veteran as stuttering during face-to-face contacts.  The Veteran indicated that he only stuttered when he was nervous.  The VA examiner noted that the Veteran did not stutter once during his examination.  There was no indication that the Veteran required psychiatric treatment and the only treatment he received for stuttering was in service.  The VA examiner stated that normally it is either structure (physiological) or functional (anxiety-induced) factors that caused stuttering adults.  There were no symptoms of generalized anxiety disorder.  On the few occasions when stuttering had been an intrusion into the Veteran's adult life, it did not pose a significant impairment.  It was noted that the Veteran had not suffered from a traumatic brain injury.  The VA examiner noted that it was only when the Veteran seemed highly emotional and facing a new experience that he stuttered.  Ultimately, the VA examiner concluded that while stuttering was present prior to service, there was no evidence that it increased in either severity or frequency during service.  See VA Examination Report, dated April 3, 2010.

In summary, the Board finds that the competent evidence (in the form of the April 2011 VA examination report) clearly and unmistakably demonstrates that in-service aggravation of the Veteran's pre-existing stuttering disorder did not occur.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (finding the mere occurrence of symptoms, in the absence of a demonstrated increase in the underlying severity, does not constitute aggravation of the disability).  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  There is no indication that the Veteran's stuttering worsened during service and continued thereafter.  For these reasons, the Board finds that the evidence clearly and unmistakably demonstrates that the Veteran's pre-existing stuttering disorder was not aggravated during active duty service.  Accordingly, entitlement to service connection is not warranted on the basis of in-service aggravation of a pre-existing stuttering disorder.

Initial Disability Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  VA has a duty to acknowledge and consider all regulations, which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to a claimant's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  In every instance where the rating schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31 (2011). 

Chronic Cysts

The Veteran contends that his currently service-connected chronic cysts are more severe than currently evaluated.

Initially, it should be noted that chronic inclusion cysts are not a listed disability under the Schedule for Rating Disabilities, 38 C.F.R., Part 4.  In  this case, the RO has rated chronic inclusion cysts by analogy to 38 C.F.R. § 4.118, DC's 7899-7818.  See 38 C.F.R. § 4.27 (2011) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

DC's 7800-7805 were amended in October 2008.  Because the Veteran's claim was received in February 2006, and because the amendments to DC's 7800-7805 apply to claims received by VA on or after October 23, 2008, the rating criteria effective prior to October 23, 2008, are applicable.

Disfigurement of the head, face, or neck is assigned a 10 percent evaluation if there is one characteristic of disfigurement.  A 30 percent evaluation is warranted if there are visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are two or three characteristics of disfigurement.  A 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or with four or five characteristics of disfigurement.  See 38 C.F.R. § 4.118, DC 7800 (2011).

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or more inches (13 or more centimeters (cm)) in length; (2) A scar at least one-quarter inch (0.6 cm) wide at widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm).  See 38 C.F.R. § 4.118, DC 7800 (2011).

Under the criteria for rating skin disabilities, scars, other than on the head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  A 20 percent rating requires an area or areas exceeding 12 square inches (77 sq. cm).  A deep scar is one associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, DC 7801 (2011).

Scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated.  A superficial scar is one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, DC 7802 (2011).

A 10 percent rating may be assigned for scars that are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, DC 7803 (2011).

A 10 percent rating may be assigned for scars that are superficial and painful on examination.  See 38 C.F.R. § 4.118, DC 7804 (2011).  Scars may also be rated on the basis of limitation of function of the affected part.  See 38 C.F.R. § 4.118, DC 7805 (2011).

The Veteran was afforded a VA examination in June 2006.  At that time, the Veteran noted the presence of only one lesion on the small area anterior to the tragus of the right ear, which he indicated was an evolving cyst.  This was not visible or palpable to the VA examiner.  The Veteran indicated that he received no current treatment for his cysts.  Upon physical examination, the VA examiner noted that there were no malignant or benign neoplasms of the skin.  There was no urticaria, primary cutaneous vasculitis or erythema multiforme.  There was no evidence of dermatitis, eczema, leishmaniasis, lupus, or dermatophytosis.  There was no evidence of bullous disorder, psoriasis, cutaneous manifestations of collagen vascular disease or papulosquamous disorder.  The VA examiner noted the presence of mild acne vulgaris over the Veteran's face and back.  There was no scarring alopecia or alopecia reata and no hyperhidrosis.  See VA Examination Report, dated June 1, 2006.

The Veteran was afforded a second VA examination in October 2008.  At that time, the Veteran reported that he continued to have minor outbreaks of inclusion cysts, but he stated that he did not take any medication for this condition.  Upon physical examination, the VA examiner noted that there were no active inflammatory skin lesions.  See VA Examination Report, dated October 28, 2008.

In March 2010, the Veteran was afforded a third VA examination.  At that time, the examination revealed a 3 mm diameter scar on the middle of the Veteran's left earlobe.  There was no evidence of keloid, inflammation, or sinus tract.  On the posterior aspect of the left earlobe, there was less than 1 mm of scarring, with no inflammation or deformity.  The anterior aspect of the left earlobe was pink and depressed by 1 mm.  The VA examiner noted that the sinus tract from the Veteran's left earlobe piercing had been surgically excised in 2001 with good results.  There were no symptoms, pain, or breakdown of the Veteran's earlobe scars.  These scars were not painful, there was no evidence of skin breakdown or underlying soft tissue damage.  There were no limits to the Veteran's function or motion caused by the scars, and there was no inflammation, edema, or keloid formation.  There was no abnormal texture or pigmentation, no induration or inflexibility, and no soft tissue loss.  See VA Examination Report, dated March 10, 2010.

After a thorough review of the evidence of record, the Board finds that the Veteran is not entitled to an initial compensable rating for his service-connected chronic cysts.  As noted in the March 2010 VA examination, the only scar of record is that on the Veteran's left earlobe, which is 3 mm by 1 mm in size.  This measurement is clearly significantly smaller than five inches in length or one-quarter inch in width.  The scar contour was not elevated or depressed on palpation, adherent to the underlying tissue, hypo or hyper-pigmented, demonstrative of abnormal texture, missing underlying soft tissue, or indurated and inflexible.  Thus, the Board finds that the evidence does not demonstrate 1 characteristic of disfigurement.  See 38 C.F.R. § 4.118, DC 7800 (2011).  There was no indication that the Veteran's chronic cysts manifested scars, other than on the head, face, or neck, that were deep or caused limited motion.  In fact, over the course of the Veteran's 3 VA examinations, he reported that he only had one scar on his earlobe with respect to his chronic cysts.  There was no evidence that he had any additional cysts, much less causing any symptomatology from any alleged additional cysts.  See 38 C.F.R. § 4.118, DC's 7800 - 7805 (2011).  As such, the Board finds that an initial compensable rating is not warranted for the service-connected chronic cysts.

Forehead Scar

The Veteran contends that his service-connected forehead scar, associated with his chronic cysts, is more severe than currently evaluated.

As noted, under DC 7800, a 30 percent rating is provided when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or with two or three characteristics of disfigurement; a 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or with four or five characteristics of disfigurement.  See 38 C.F.R. § 4.118, DC 7800 (2011).

The June 2006 VA examination report indicated that upon physical examination, the Veteran had a one cm, mostly horizontal, indented scar, just to the right of midline.  The scar was indented one mm.  See VA Examination Report, dated June 1, 2006.

The October 2008 VA examination report noted the Veteran's forehead scar to be 1.2 cm in length by 2 mm in width, with a one mm depression.  There was no pain or tenderness of the scar.  There was some evidence of adherence to the underlying tissue, which caused some distortion when the Veteran raised his brow.  The scar was superficial, stable, and not ulcerated.  There was no evidence of inflammation, keloid, or edema.  The color was the same as the surrounding skin.  While there was mild induration surrounding the car, it remained flexible.  The VA examiner noted that the scar was disfiguring as the depth was significant and evident.  There was no limitation of function and the Veteran did not demonstrate any current symptoms, pain, or breakdown.  There were no problems associated with the Veteran's forehead.  See VA Examination Report, dated October 28, 2008.

The March 2010 VA examination report again noted the Veteran's forehead scar to be 1.2 cm in length by 2 mm in width, with a one mm depression.  There was no tenderness, inflammation, keloid, or contracture.  See VA Examination Report, dated March 10, 2010.

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 30 percent for a forehead scar.  The VA examinations detailed above do not establish that the Veteran's forehead scar is manifested by visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or with four or five characteristics of disfigurement.  While the Board is sympathetic to the Veteran's assertion that his forehead is disfigured by scarring, the competent evidence shows that his scar is very small and does not meet any of the characteristics of disfigurement enumerated in 38 C.F.R. § 4.118.  As such, the Board finds that an initial rating greater than 30 percent for the service-connected forehead scar is not warranted.

Migraine Headaches

The Veteran contends that his service-connected migraine headaches are more severe than currently evaluated.

DC 8100 pertains to migraine headaches.  Under this rating code, a 50 percent evaluation is assigned for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, DC 8100 (2011).  A 50 percent rating is the maximum rating available pursuant to this DC.

During his October 2008 VA examination, the Veteran reported that he experienced severe headaches, occurring approximately three to four times per month.  These headaches were associated with substantial severity, including severe nausea, severe throbbing, severe pressure within the head and eyes, periodic blurred vision, and severe photophobia and phonophobia.  The Veteran indicated that when he has a severe headache, he will call in sick to work and will then spend the day in a dark room.  He was prescribed prochloroperazine for his nausea.  The Veteran reported that in general, he lost three to four days per month of truck driving due to this condition.  He noted that he was paid by the mile, and does not have sick leave, thus it was unlikely that he would miss work unless there was a significant reason.  The Veteran noted that he received 12 days of vacation per year and had used for to five of these days at the time of the examination due to headaches.  He also indicated that he had taken other days off without pay due to his headaches.  See VA Examination Report, dated October 28, 2008.

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 50 percent for migraine headaches.  As noted, the 50 percent rating assigned is the maximum schedular rating available for this disability.  This rating contemplates the Veteran's prostrating headaches and the severe economic inadaptability manifested by his missing up to 36 days of work in a year.  Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4 (2011), as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A review of the record does not show any additional functional impairment associated with the Veteran's service-connected migraine headaches so as to warrant consideration of alternate rating codes.

Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted under 38 C.F.R. § 3.321(b)(1) upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.

Neither the Veteran nor his representative expressly raised the matter of entitlement to extraschedular ratings.  The Veteran's contentions have been limited to asserting that his disabilities are more severe than currently evaluated.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified any factors which may be considered to be exceptional or unusual with respect to the service-connected chronic cysts, forehead scar, and migraine headaches.

The Board also is unable to identify any exceptional or unusual factors with respect to the symptomatology currently associated with these service-connected disabilities.  The record does not show that the Veteran has required frequent hospitalizations for his service-connected skin disabilities or his migraine headaches.  There is no unusual clinical picture presented, nor are there any other factors, which take these service-connected disabilities outside of the usual rating criteria.  With respect to the Veteran's migraine headaches, he has been assigned the maximum disability rating available which accounts for the economic impact of this disability.  In summary, the Board finds that the evidence does not show that these disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (2011).


ORDER

Entitlement to service connection for a respiratory disorder, to include bronchitis and asthma, is denied.

Entitlement to service connection for a wrist scar and mild decrease in motion as residuals of a right wrist ganglionectomy is granted subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for a stuttering disorder is denied.

Entitlement to an initial compensable rating for chronic cysts is denied.

Entitlement to an initial rating greater than 30 percent for a forehead scar is denied.

Entitlement to an initial rating greater than 50 percent for migraine headaches is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


